DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group IV in the reply filed on 6/16/2022 is acknowledged.  The traversal is on the ground(s) that are given in pages 10-17 of reply filed on 6/16/22.  The arguments filed on 6/16/22 are found to be persuasive.  The restriction of groups I-IV, as detailed in the restriction dated 2/16/2022, is withdrawn by examiner. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 10-12, and 14-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aimone et al. (US 2014/0347265).
Regarding Claim 1, Aimone discloses a method to provide assistance to a user through an eyewear device (Paragraph 0047, the wearable computing device can be glasses with or without eyeglass elements), comprising:
receiving first data from a first sensor (Paragraph 0087, sensors providing signal data), the first sensor is incorporated into the eyewear device (Paragraph 0047, the wearable computing device can be glasses with or without eyeglass elements), the first sensor measures a parameter related to the user (Paragraph 0087, sensors providing signal data with specific mental states);
analyzing a state of the user (Paragraph 0087, computing device), wherein the analyzing uses the first data; and providing assistance to the user, the assistance is in a form of feedback, and the feedback is related to the state (Paragraph 0087, computing device for providing feedback to the user to assist in achieving a particular mental state).
Regarding Claims 2 and 11, Aimone discloses as is set forth above and further discloses wherein a negative condition is associated with the state (Paragraphs 0081, 0129, and 130, stress).
Regarding Claims 3 and 12, Aimone discloses as is set forth above and further discloses wherein the feedback is configured to assist the user to correct the negative condition (Paragraphs 0081, 0129, and 130, stress relief applications and methods).
Regarding Claims 5 and 14, Aimone discloses as is set forth above and further discloses wherein the feedback is generated externally from the eyewear device (Paragraph 0168, tactile feedback).
Regarding Claims 6 and 15, Aimone discloses as is set forth above and further discloses wherein the feedback is communicated from a person (Paragraph 0165, share information privately with another person).
 Regarding Claims 7 and 16, Aimone discloses as is set forth above and further discloses wherein a positive condition is associated with the state (Paragraphs 0077-0078, frustration and anger can be turned into humor,  Paragraph 0079, voice stress analysis).
Regarding Claims 8 and 17, Aimone discloses as is set forth above and further discloses wherein the feedback is designed to assist the user by encouraging the positive condition (Paragraphs 0077-0078, frustration and anger can be turned into humor,  Paragraph 0079, voice stress analysis).
Regarding Claim 10, Aimone discloses as is set forth above and further discloses wherein the method further comprising: determining a context of the user (Paragraph 0076, different locations and situations), wherein the determining uses the first data during the determining and the feedback is related to the state (Paragraph 0087, computing device for providing feedback to the user to assist in achieving a particular mental state, Paragraphs 0081, 0129, and 130, stress) and the context (Paragraph 0076, different locations and situations).
Regarding Claim 18, Aimone discloses as is set forth above and further discloses wherein further comprising: receiving second data from a second sensor (Paragraph 0087, sensors (plural) providing signal data), the second sensor is an external sensor (Paragraph 0087, the sensors are attached to the headset, so they are external sensors) and the analyzing uses both the first data and the second data (Paragraph 0087, computing device).
Regarding Claim 19, Aimone discloses a method to provide assistance to a user through an eyewear device (Paragraph 0047, the wearable computing device can be glasses with or without eyeglass elements), comprising:
receiving first data from a first sensor (Paragraph 0087, sensors providing signal data), the first sensor is incorporated into the eyewear device (Paragraph 0047, the wearable computing device can be glasses with or without eyeglass elements), the first sensor measures a parameter related to the user (Paragraph 0087, sensors providing signal data with specific mental states);
determining a context of the user (Paragraph 0076, different locations and situations), wherein the determining uses the first data (Paragraph 0076, lines 10-18) during the determining; and
providing assistance to the user (Paragraph 0087, computing device for providing feedback to the user to assist in achieving a particular mental state), the assistance is related to the context (Paragraph 0076, lines 10-18).
Regarding Claims 20 and 26, Aimone discloses as is set forth above and further discloses wherein a first element of the context is a physical orientation of the user (Paragraph 0067, orientation determining component).
Regarding Claims 21 and 27, Aimone discloses as is set forth above and further discloses wherein a second element of the context is an activity that the user is doing (Paragraphs 0124, 0181, and 0246, activity that the wearer is performing).
Regarding Claims 22 and 28, Aimone discloses as is set forth above and further discloses wherein a third element of the context is the user's environment (Paragraphs 0039 and 0045, user’s environment).
Regarding Claims 23 and 29, Aimone discloses as is set forth above and further discloses wherein the assistance is in a form of audio communication for the user (Paragraphs 0173-0177).
Regarding Claims 24 and 31, Aimone discloses as is set forth above and further discloses wherein further comprising: receiving second data from a second sensor (Paragraph 0087, sensors (plural) providing signal data), the second sensor is an external sensor (Paragraph 0087, 
the sensors are attached to the headset, so they are external sensors) and the determining uses both the first data and the second data (Paragraph 0087, computing device).
Regarding Claim 25, Aimone discloses a computer readable storage medium storing program code for causing a data processing system (Paragraph 0325) to perform steps comprising:
receiving first data from a first sensor (Paragraph 0087, sensors providing signal data), the first sensor is incorporated into the eyewear device (Paragraph 0047, the wearable computing device can be glasses with or without eyeglass elements), the first sensor measures a parameter related to the user (Paragraph 0087, sensors providing signal data with specific mental states);
determining a context of the user (Paragraph 0076, different locations and situations), wherein the determining uses the first data (Paragraph 0076, lines 10-18); and
providing assistance to the user (Paragraph 0087, computing device for providing feedback to the user to assist in achieving a particular mental state), the assistance is related to the context (Paragraph 0076, lines 10-18).
Regarding Claim 30, Aimone discloses as is set forth above and further discloses wherein further comprising:Page 6 of 18Appl. No. 16/736,593 Response dated June 16, 2022 Reply to Office Action of 02/16/2022
analyzing a state of the user (Paragraph 0076, different locations and situations), wherein the analyzing uses the first data and the assistance is related to both the state (Paragraph 0087, computing device for providing feedback to the user to assist in achieving a particular mental state, Paragraphs 0081, 0129, and 130, stress) and the context (Paragraph 0076, different locations and situations).
Regarding Claim 32, Aimone discloses a system for execution by a data processing system (Paragraph 0325) to provide assistance to a user through an eyewear device (Paragraph 0047, the wearable computing device can be glasses with or without eyeglass elements), comprising:
 a voice interface, the voice interface has a microphone (Paragraphs 0044, 0056, and 0166, microphone) and a speaker (Paragraphs 0044 and 0084, speaker), the voice interface to receive user commands (Paragraph 0046, voice recognition configured to command) and to provide assistance to the user (Paragraph 0087, computing device for providing feedback to the user to assist in achieving a particular mental state); 
a sensor data input (Paragraph 0087, sensors (plural) providing signal data), the sensor data input to receive sensor data (Paragraph 0087, sensors communicate with the computing device); 
a processor (Paragraphs 0006, 0007, and 0048), the processor is in electrical communication with the voice interface (Paragraph 0046, voice recognition used to configure and command wearable computing device) and the sensor data (Paragraph 0087); and a computer program (Paragraphs 0006 and 0325) for processing the sensor data (Paragraph 0087), the computer program and the processor (Paragraphs 0006, 0007, and 0048) to cause the data processing system to perform steps comprising: 
receiving first data from a first sensor (Paragraph 0087, sensors providing signal data), the first sensor is incorporated into the eyewear device (Paragraph 0047, the wearable computing device can be glasses with or without eyeglass elements), the first sensor measures a parameter related to the user (Paragraph 0087, sensors providing signal data with specific mental states); determining a context (Paragraph 0076, different locations and situations) for the user wherein the determining uses the first data; analyzing a state of the user, wherein the analyzing uses the first data (Paragraph 0087, computing device for providing feedback to the user to assist in achieving a particular mental state, Paragraphs 0081, 0129, and 130, stress); and providing assistance to the user (Paragraphs 0081, 0129, and 130, stress relief applications and methods), the assistance is related to the context (Paragraph 0076, different locations and situations) and the state (Paragraph 0087, sensors providing signal data with specific mental states).

Regarding Claim 33, Aimone discloses as is set forth above and further discloses wherein the analyzing considers a category selected from the group consisting of health (Paragraph 0187, mental, physical, or emotional health), wellbeing (Paragraphs 0081, 0129, and 130, stress), safety, cognitive, physical, and emotional (Paragraph 0087, mental states).
Regarding Claim 34, Aimone discloses as is set forth above and further discloses wherein the assistance is designed to help the user correct the negative condition (Paragraphs 0081, 0129, and 130, stress relief applications and methods).
Regarding Claim 35, Aimone discloses as is set forth above and further discloses wherein the assistance is designed to help the user by encouraging a positive condition (Paragraphs 0077-0078, frustration and anger can be turned into humor,  Paragraph 0079, voice stress analysis).
Regarding Claim 36, Aimone discloses as is set forth above and further discloses the system further comprising: a device, the device is external to the eyewear device (Paragraph 0087, lines 3-4), the device is in electrical communication with the eyewear device (Paragraph 0087, lines 4-10) and the device is used to provide the assistance to the user (Paragraphs 0077-0078, frustration and anger can be turned into humor,  Paragraph 0079, voice stress analysis).
Regarding Claim 37, Aimone discloses as is set forth above and further discloses wherein the steps further comprising: receiving second data from a second sensor (Paragraph 0087, sensors (plural) providing signal data), the second sensor is an external sensor (Paragraph 0087, the sensors are attached to the headset, so they are external sensors) the determining uses both the first data and the second data and the analyzing uses both the first data and the second data (Paragraph 0087, computing device).
Regarding Claim 38, Aimone discloses as is set forth above and further discloses the steps further comprising: receiving third data from a plurality of embedded sensors (Paragraph 0039, camera and a bio-signal measuring means), the determining uses both the first data and the third data and the analyzing uses both the first data and the third data (Paragraphs 0039 and 0045, user’s environment, Paragraph 0087).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Aimone et al. (US 2014/0347265) in view of Howell et al. (US 2014/0268008, hereinafter Howell ‘008).
Regarding Claims 4, 9, 13,  Aimone discloses as is set forth above and further discloses wherein the feedback is an audio signal transmitted from a speaker (Paragraphs 0087, lines 30-34), 
But Aimone does not specifically disclose a speaker in a temple of the eyewear device.
However Howell ‘008, in the same field of endeavor, teaches a speaker in a temple of the eyewear device (Fig. 1, speaker 102 in temple 104, Paragraph 0053) for the purpose of providing an audio signal near the wearer’s ears.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the method of Aimone with a speaker in a temple of the eyewear device, of Howell ‘008, for the purpose of providing an audio signal near the wearer’s ears.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tirosh et al. (US 2022/0107202), Ushakov (US 2017/0176778), Anderson et al. (US 2022/0113562), Howell et al. (US 2019/0187492), and Howell et al. (US 2019/0278110) are cited show similar eyewear.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872